 Case 20-30480      Doc 223    Filed 07/20/21 Entered 07/20/21 10:38:36      Desc Main
                                Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA

In Re:                                                         Bankruptcy No. 20-30480
                                                               Chapter 12
Delroy Dean Siewert,
dba Siewert Farms,
dba Delroy Siewert and
Cindy Lou Siewert,

                            Debtors.
                                          /

                                         ORDER

         Debtors filed their Second Amended Chapter 12 Plan of Reorganization on June

21, 2021. Doc. 202. On July 19, 2021, Debtors filed an Addendum to Debtors’ Second

Amended Chapter 12 Plan dated June 21, 2021, with Respect to Treatment for Claim of

Deere and Company (Addendum). Doc. 218. Deere & Company filed an objection but

withdrew its objection on July 20, 2021, after Debtors filed the Addendum that

addressed its objection. Doc. 221. The Court received no other objections to the

Second Amended Plan. Upon review of the Second Amended Plan, Addendum and

Affidavit in Support of Confirmation [Doc. 215], the Court finds:

         1. Debtor served the Second Amended Plan on interested parties.

         2. The Second Amended Plan and Addendum comply with the provisions of

            Chapter 12 and other applicable provisions of the Bankruptcy Code, except to

            the extent the Second Amended Plan or Addendum suggests that the

            automatic stay will be lifted without Court order. Any creditor seeking relief

            from the stay must seek authority from the Bankruptcy Court.

         3. The Second Amended Plan has been proposed in good faith and not by any

            means forbidden by law.
 Case 20-30480     Doc 223   Filed 07/20/21 Entered 07/20/21 10:38:36      Desc Main
                              Document     Page 2 of 2



       4. The value, as of the effective date of the Second Amended Plan, of property

          to be distributed under the Second Amended Plan on account of each allowed

          unsecured claim is not less than the amount that would be paid on such claim

          if the estate was liquidated under Chapter 7. See Exhibit F – Liquidation

          Analysis. Doc. 202 at 41.

       5. With respect to each allowed secured claim provided for by the Second

          Amended Plan and Addendum, the holders of claims accepted the plan or are

          deemed to have accepted the plan.

       6. Debtors pledge to devote their disposable income to the plan.

       7. The Second Amended Plan and Addendum appears feasible.

       Therefore, IT IS ORDERED: That the Second Amended Chapter 12 Plan of

Reorganization [Doc. 202] together with the Addendum [Doc. 218] is CONFIRMED.

    Dated: July 20, 2021.




                                                     Shon Hastings, Judge
                                                     United States Bankruptcy Court


Copy served electronically July 20, 2021 to Attorney Bruce Madlom for service.
